DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fily in view of Raemisch and Potts 1,082,906 (hereinafter Potts).


Fily discloses a bag lock device (Figs. 1-5), comprising: a bag magazine (12,40,22) having a first end and a second end and a center element (12/22) having a sealing shaft that extends collinearly with the bag magazine (12/40/22) from the first end to the second end of the bag magazine, the sealing shaft tapering to a keyed shaft (element 40 tapers) having a key feature (42), extending away from the center element, having one or more keys in alignment with an opening in the bag magazine that extends from the second end of the bag magazine beyond the bag magazine (Figs. 6-7), wherein a bag is slid over the key feature onto the center element to lock the bag onto the bag lock device (see embod of Figs. 7A,B which disclose an alternate embodiment wherein the bag is slid over the magazine center element 12,22 and the key feature 42); a lock assembly (50) having a central opening that is configured to be removable coupled to the bag magazine, the lock assembly having a lock combination to secure the bag onto the bag magazine (52,42) until an unlock combination is entered into the lock assembly that permits removal of the bag, the lock assembly having a plurality of wheels that enter one of the lock combination and unlock combination and a tension plate (Raemisch 61) inside each wheel that has a tension spring that causes a click when each wheel is rotated; and the one or more keys on the key feature being inserted into the central opening of the lock assembly wherein the key feature interacts with the lock assembly to lock the bag onto the bag magazine when the lock assembly is in a locked position (Figs. 5,7B) and until the unlock combination is entered using the plurality of wheels and wherein the key feature is removable from the lock assembly when the unlock combination is entered and the lock assembly is in an unlocked position.
Fily fails to teach the key feature extending away from the center element (Fily discloses the reverse with recess (42).
However, Raemisch clearly discloses the well known lock key feature (1, 11; Figs. 1, 4A) extending away from the center element to engage a lock assembly (3).

Furthermore, Fily fails to teach the newly added recitation (italicized above).
However, the newly cited Potts disclosure clearly teaches a lock assembly having a plurality of wheels (27) that enter one of the lock combination and unlock combination and a tension plate inside each wheel that has a tension spring (30) that causes a click when each wheel is rotated (Potts, page 2, lines 102-122).
It would have been obvious to one of ordinary skill in the art to modify combination wheels to have a clicking feature as is old and well known in the lock art as evidenced by Potts.
Re Claim 2. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the device of claim 1, wherein the one or more keys (12a-d; Fig.4A) interact with elements (Raemisch 30,32; Fig.2A) contained inside of the lock assembly (3) to lock the bag onto the bag magazine and release the bag from the bag magazine.
Re Claim 3. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the device of claim 1, wherein the plurality of wheels (Raemisch 30) are rotatable to display the unlock combination.
Re Claim 4. (Original)
Fily in view of Raemisch and Potts disclose the device of claim 3, wherein each wheel (Raemisch 30) has a plurality of symbols (Fig. 2A) that are used to select the unlock combination.
Re Claim 5. (Original)
Fily in view of Raemisch and Potts disclose the device of claim 4, wherein the symbols are one of numbers, alphanumeric characters, braille (numerical, Raemisch Fig.2A, col.3, line 30).

Re Claim 6. (Currently Amended)
Fily in view of Raemisch and Potts disclose the device of claim 3 wherein the lock assembly further comprises a lock plate (50) associated with each wheel.
Re Claim 7. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the device of claim 1 further comprising a release mechanism (orientation of the lock dials 30 of Raemisch) that permits the unlock combination to be changed.
Re Claim 8. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the device of claim 1, wherein the lock assembly further comprises a release mechanism (orientation of the lock dials 30 of Raemisch) that permits the unlock combination to be changed.
Re Claim 9. (Original)
 Fily in view of Raemisch and Potts disclose The device of claim 1, wherein the bag magazine further comprises an opening (slit 18) along a length of the bag magazine through which the bag is placed.
Re Claim 10. (Original) 
Fily in view of Raemisch and Potts disclose the device of claim 1, wherein the bag magazine further comprises a housing (12) and a shaft (22) inside of the housing around which the bag is wrapped.
Re Claim 11. (Currently Amended) 
As discussed above with respect to claim 1, Fily in view of Raemisch and Potts disclose a method for operating a bag lock, comprising: threading a bag (32) into a bag magazine (12) having a first end and a second end and a center element having sealing shaft that extends collinearly with the bag magazine from the first end to the second end of the bag magazine, the sealing shaft tapering (40 tapers) to a keyed shaft having a key feature (Raemisch 1, 11,12), the lock assembly having a plurality of wheels (Raemisch 30) that enter one of a lock combination and an unlock combination and a tension plate (Raemisch 61) placed inside each wheel that has a tension spring that causes a click when each wheel is rotated (Potts tension spring 30 provides a clicking function); and rotating the plurality of wheels to lock the lock assembly onto the bag magazine so that the bag cannot be removed from the bag magazine until the unlock combination is entered into the lock assembly (Raemisch 3).
Re Claim 12. (Original) 
Fily in view of Raemisch and Potts disclose the method of claim 11 further comprising unlocking the lock assembly (Raemisch dials 30) to permit the bag to be removed from around the element of the bag magazine.
Re Claim 13. (Currently Amended)
 Fily in view of Raemisch and Potts disclose the method of claim 12, wherein unlocking the lock assembly further comprising entering the unlock combination into the lock assembly (Raemisch 3).
Re Claim 14. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the method of claim 13, wherein entering the unlock combination into the lock assembly further comprises rotating the plurality of wheels (Raemisch 30) so that the plurality of wheels show the unlock combination.
Re Claim 15. (Original)

Re Claim 17. (Currently Amended) 
As discussed above with respect to claims 1 and 11, Fily in view of Raemisch and Potts disclose a method for operating a bag lock, comprising: providing a bag (32) locked onto a bag lock (12) by threading the a bag into a bag magazine (12,18) having a first end and a second end and a center element having sealing shaft that extends collinearly with the bag magazine from the first end to the second end of the bag magazine, the sealing shaft tapering (40 tapers) to a keyed shaft having a key feature(Raemisch 1, 11,12), extending away from the center element, having one or more keys in alignment with an opening in the bag magazine that extends from the second end of the bag magazine beyond the bag magazine, wherein a bag is slid over the key feature onto the center element of the bag magazine (Fig.7) wherein the bag assembly is locked by a lock assembly (Raemisch 3) by inserting the key feature (Raemisch 1,11,12) into the lock assembly  (Raemisch 3) until an unlock combination is entered into the lock assembly (Raemisch dials 30), the lock assembly having a plurality of wheels (Raemisch 30) that enter one of a lock combination and the unlock combination and a tension plate (Raemisch 61) placed inside each wheel that has a tension spring (Potts 30) that causes a click when each wheel is rotated Potts discloses the clicking functionality); and entering the unlock combination into the lock assembly by rotating the plurality of wheels (Raemish 30) to unlock the lock assembly and permit the bag to be removed from around the element of the bag magazine. 
Re Claim 20. (Original) 
Fily in view of Raemisch and Potts disclose the method of 17 further comprising locking the bag (32) onto the bag magazine (12).

Re Claim 21. (Currently Amended) 
Fily in view of Raemisch and Potts disclose the method of claim 20, wherein locking the bag onto the bag magazine further comprises inserting the lock assembly (50,52) onto the key feature (42, Raemisch 1,11) of the bag magazine and locking the lock assembly onto the bag magazine so that the bag cannot be removed from the bag magazine.
Re Claim 22. (Original) 
Fily in view of Raemisch and Potts disclose the method of claim 21, wherein locking the lock assembly further comprises preventing (Raemisch dials 30) the key feature (Raemisch 11) from being removed from the lock assembly (Raemisch 3).

Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fily in view of Raemisch and Potts as applied to claims 1-15, 17, 20-22 above, and further in view of Kuo.
Re Claim 16. (Original) 
Fily in view of Raemisch and Potts disclose the method of claim 11 but fails to teach further comprising resetting the lock assembly when the lock assembly is in an unlocked position.
However, Kuo teaches the well known feature of providing a combination lock with a resetting mechanism (Kuo-col.1, lines 6-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combination lock of Raemisch to include a reset mechanism as is well known in the combination lock art and taught by Kuo.
Re Claim 23. (Original)
As discussed above with respect to claim 16, Fily in view of Raemisch, Potts and Kuo disclose the method of claim 17 further comprising resetting the lock assembly when the lock assembly is in an unlocked position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly cited Potts patent clearly teaches the old and well known clicking feature for combination lock dials as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675